These issues were submitted to the jury:
1. Did the defendant unlawfully assault the plaintiff, as alleged in the complaint? Answer: Yes.
2. Did the defendant willfully assault the plaintiff, as alleged in complaint? Answer: Yes.
3. Did the defendant maliciously assault the plaintiff, as alleged in the complaint? Answer: Yes.
4. What damages, if any, is the plaintiff entitled to recover of the defendant? Answer: $300.
From the judgment rendered defendant appealed.
Upon an examination of the record and assignments of error we are unable to find an error of sufficient importance to warrant another trial.
The questions at issue are almost entirely of fact and appear to have been fairly submitted to the jury.
No error.